            Case 5:16-cv-00310-gwc Document 110 Filed 04/01/19 Page 1 of 2

                                                                                    US. DIS 1RlCT COURT
                                                                                  OISTRJCT Of VERMONT
                            UNITED STATES DISTRICT COURT                                   FILED
                            FOR THE DISTRICT OF VERMONT
                                                                                  21t, APR - I PH   I,: 0 l
MYWEBGROCER, INC.                                    )
                                                     )
                Plaintiff and                        )
                Counterclaim Defendant               )
                                                     )
       V.                                            )       Civil Action No. 5:16-cv-00310-gwc
                                                     )
ADLIFE MARKETING &,                                  )
COMMUNICATIONS CO., INC.                             )
                                                     )
                Defendant and                        )
                Counterclaim Plaintiff               )
-----------------)


    ASSENTED-TO MOTION FOR LEAVE TO FILE CONFIDENTIAL MATERIAL
                            UNDER SEAL

       Pursuant to Local Rules 5.2 and 7, PlaintiffMyWebGrocer, Inc. ("MyWebGrocer"), by

and through its attorneys Downs Rachlin Martin PLLC, hereby moves for leave to file the

following documents in unredacted form under seal:

            •   MyWebGrocer's Response in Opposition to Defendant's Motion for Summary
                Judgment;

            •   MyWebGrocer's Statement of Disputed Material Facts in Response to
                Defendant's Separate Statement of Undisputed Facts in Support of Defendant's
                Motion for Summary Judgment; and

            •   Second Affidavit of Jerry Tarrant.

These documents contain material which has been designated "Confidential" pursuant to the

Confidentiality Stipulation and Protective Order (ECF 40) entered in this case.

       Pursuant to Local Rule 7(a)(7), the undersigned certifies that MyWebGrocer made a good

faith attempt to obtain Defendant's assent to the relief requested herein, and that Defendant's

counsel has provided the requested assent.
          Case 5:16-cv-00310-gwc Document 110 Filed 04/01/19 Page 2 of 2



       WHEREFORE, MyWebGrocer respectfully requests that this Court GRANT its Motion

to File the foregoing documents in unredacted form under seal and in redacted form on ECF.


       Dated at Burlington, Vermont this 1st day of April, 2019.




                                                                    ecker
                                                    Matthew S. orick
                                                    Evan J. O'Brien
                                                    Downs Rachlin Martin PLLC
                                                    199 Main Street
                                                    P.O. Box 190
                                                    Burlington, VT 05402-0190
                                                    Telephone: 802-863-2375
                                                    Fax: 802-862-7512
                                                    cstadecker@drm.com
                                                    mborick@drm.com
                                                    eobrien@drm.com

                                                    Attorneys For MyWebGrocer, Inc.




                                              -2-
